DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-3 are canceled. Claim 1 is currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 2017/0338471 A1) in view of Chiga (US 2014/0349166 A1).
Regarding claim 1, Zheng teaches a non-aqueous electrolyte secondary battery ([0062]) comprising:												a positive electrode having a positive electrode mixture material layer ([0005]-[0006]);		a negative electrode ([0041]-[0042]); and 								a nonaqueous electrolyte ([0062]), wherein								the positive electrode has a region with an open voltage of 4.25 V (Li/Li+) or less in an operating range of the battery ([0032] & [0068]);								the positive electrode mixture material layer includes a positive electrode active material represented by LiNi1/3Co1/3Mn1/3O2 having a layered crystal structure, a lithium-ion conductive materials such as lithium dihydrogen phosphate and a phosphate compound such as trilithium phosphate, wherein a content of the trilithium phosphate is 2 wt% based on a total solid content mass of the positive electrode active material in a specific embodiment (Fig. 9d; [0005]-[0006], [0052], [0061], [0065] & [0083]).										However, Zheng is silent as to (1) a content of the trilithium phosphate being 1 wt% to 15 wt% based on a total solid content mass of the positive electrolyte mixture material layer; and (2) in an XRD pattern of the positive electrode mixture material layer, a peak intensity Ia detected in the vicinity of 27 cm-1, and a peak intensity Ib detected in the vicinity of 22 cm-1 satisfying the expression: 0.008 ≤ Ia/Ib ≤ 0.03.									Chiga teaches a nonaqueous electrolyte secondary battery ([0032]) comprising a positive electrode comprising a positive electrode mixture material layer ([0029]), a negative electrode ([0030]), a nonaqueous electrolyte ([0031]), wherein the positive electrode mixture material layer comprises a positive electrode active material and a phosphate salt such as lithium dihydrogen phosphate, wherein an amount of the lithium dihydrogen phosphate is particularly preferably 0.02% by mass to 1% by mass with respect to a total mass of the positive electrode active material ([0029], [0033], [0076] & [0092]). Chiga further teaches the positive electrode mixture material layer including typical cathode components such as an active material, a binder and a conductive agent included in respective amounts of 95 wt%, 2.5 wt% and 2.5 wt% ([0029]).												It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize the content of the lithium dihydrogen phosphate in the positive electrode mixture material layer of Zheng in order to prevent an increase in battery thickness (i.e battery swelling) due to gas generation and improve the residual capacity as taught by Chiga ([0019] & [0076]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B). Moreover, when Zheng’s positive electrode mixture material layer includes typical cathode components such as a binder and a conductive agent in the amounts described in Chiga above, a resulting content of the trilithium phosphate based on the total solid mass of the positive electrode mixture material layer is 2/(2+100+2.5*(100/95)+2.5*(100/95)) = 0.018 = 1.8 wt% which still reads on the claimed range.										    			While Zheng as modified by Chiga is silent as to the claimed peak intensity ratio ranges of claim 1, it is noted that the claimed peak intensity ratio range represents an abundance proportion of the trilithium phosphate and lithium dihydrogen phosphate compounds within the positive electrode mixture material layer. One of ordinary skill in the art readily understands that the peak intensities Ia and Ib are respectively dependent on the amounts of the lithium dihydrogen phosphate and trilithium phosphate components. However, since an amount of the lithium dihydrogen phosphate in the positive electrode mixture material layer is a result effective variable, as noted above in view of Chiga, the peak intensity Ia would also necessarily be a result effective variable as the peak intensity Ia is dependent on the amount of the lithium dihydrogen phosphate component. Therefore, it would have been obvious to one of ordinary skill in the art to determine the optimal peak intensity of the lithium dihydrogen phosphate component corresponding to an optimal amount the component in the positive electrode mixture material layer. It is noted that Zheng’s range for the amount of trilithium phosphate added to the positive electrode mixture material layer reads on the presently claimed invention as noted above.	

Response to Arguments
Applicant’s arguments, see pages 1-2 of Remarks, filed 08/22/2022, with respect to the rejection of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Zheng and Chiga as presented above. As instantly claimed, the subject matter of claim 1 is found to be obvious over the combined teachings of Zheng and Chiga.											Thus, in view of the foregoing, claim 1 stands rejected.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727